Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (PG Pub. 2018/0251939) in view of Wirth et al. (PG Pub. 2018/0195214).

Regarding claim 1, Li et al. teach a woven textile having a first and second side and comprising a plurality of first yarns and second yarns wherein the first yarns comprise an intimate blend of between about 60-85 weight % of polyphenylene sulfide fibers, between about 15-40% by weight of para-aramid fibers and less than about 0.1% by weight of meta-aramid fibers [0022, 0025 and 0030]. Li is silent regarding the fibers are staple fibers and wherein the staple fibers have an average staple fiber length of between about 30 and 60mm. However, Li et al. teach ring spun yarns and ring spun yarns typically have the claimed average staple fiber length. Further, it would have been obvious to arrive at the claimed staple fiber length in order to affect spinning and yarn and fabric properties as is known in the art. 

Li et al. teach the second are comprised of synthetic and/or natural fibers [0022]. Li et al. are silent regarding the second yarns being core spun yarns. However, Wirth et al. teach core spun yarns comprising blended core and sheath fibers wherein the core may be blended monofilament or multifilament components [0019] in order to optimize fire retardance properties and improve other properties including tensile strength, reduce shrinkability, machine washability and others [0006 and 0062]. It would have been obvious to one of ordinary skill in the art to use the core spun yarn of Wirth et al. as the second yarn in Li et al. in order to optimize fire retardance properties and improve other properties including tensile strength, reduce shrinkability, machine washability and others and arrive at the claimed invention.  

Regarding claims 2-3, Li et al. are silent regarding the claimed plain weave and warp and weft density, but teach the fabric is woven. Plain weave is the most common weave and is well known in the art and would have been obvious to one of ordinary skill in the art at the time of the invention. Further, it is well known in the art to select the warp and weft density to affect fabric properties. It would have been obvious to one of ordinary skill in the art to use the claimed warp and weft density as it is known in the art. 

Regarding claim 4, the polyphenylene sulfide fibers are dyed. 
Regarding claim 7, the yarns are formed through a ring spinning process. 
Regarding claims 8-9, Li et al. teach inclusion of a coating or film on at least one of the first and second sides [US Patent 7,713,891 and PG Pub. 2015/0118931 which are incorporated] are silent regarding the claimed coating or film. Further, it is well known in the art to coat fabric and/or apply a film to fabrics in order to affect fabric properties. It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a coating or film to the fabric as is known in the art and arrive at the claimed invention.  

Regarding claim 10, Li et al. are silent regarding the claimed adhesive. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to include an adhesive on one of the first and second sides of the woven in order to adhere the woven to a substrate, another fabric or something else as is known in the art. 
Regarding claim 11, Li et al. is silent regarding the yarn further includes antistatic fibers. However, it would have been obvious to one of ordinary skill in the art to include antistatic fibers in order to improve the antistatic properties of the yarn and arrive at the claimed invention. 
Regarding claim 12, Li et al. are silent regarding the claimed shrinkage property. However, given Li et al. teach such a similar type of fibers in such a similar amount in such a similar weave, the claimed shrinkage property is necessarily inherent to the woven of Li et al. 
Regarding claim 13, Li et al. teach a garment comprising the textile material of claim 1.
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
	Applicant argues Li does not teach the second yarns are corespun yarns. In light of Applicant’s amendment, the newly recited recitation of the second yarns being core spun yarn is taught by Wirth et al. as set forth above. Applicant is invited to amend the claims to overcome the cited art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789